  Case 4:18-cr-06054-EFS            ECF No. 25       filed 11/09/18     PageID.798 Page 1 of 1

      United States District Court, Eastern District of Washington
                             Magistrate Judge John T. Rodgers
                                         Richland

 USA v. Sami Anwar                                     Case No. 4:18-CR-6054-EFS-1

       Richland Video Conference (JTR @ Spokane; Counsel and Defendant @ Richland)
                    The Defendant agreed to appear via video conference.

 Detention Hearing:                                                                       11/09/2018


 ☒ Pam Howard, Courtroom Deputy [Tele]               ☒ Tyler Tornabene and Daniel Fruchter, US
                                                       Attys
 ☒ Melissa Orosco, Courtroom Deputy [S]              ☒ Scott Johnson, Defense Atty
   Cora Vargas, Courtroom Deputy [R]
 ☒ Erica Helms, US Probation / Pretrial              ☒ Interpreter NOT REQUIRED
   Services [Tele]
 ☒ Defendant present ☒ in custody USM                ☐ Defendant not present / failed to appear
                     ☐out of custody

 ☒ Defendant continued detained                      ☐ Conditions of Release imposed
                                                     ☐ 199C Advice of Penalties/Sanctions

                                             REMARKS
         The Court has reviewed the filings to date, except for the exhibits, pending counsel’s arguments.
         USA proffered its filings and the pretrial services report and concurs with its recommendation of
continued detention of the Defendant. USA argued why the Court should detain the Defendant and why
there are no conditions of release which will reasonably assure Defendant’s appearance as required and/or
the safety of any other person and the community including alleged witness intimidation, foreign ties, and
that if Defendant flees to Pakistan, they would not be able to extradite Defendant.
         Court colloquy with USA regarding amount of funds seized from the Defendant and if a Nebbia
hearing would be required. USA responds and argues that no amount of cash bail would guarantee
Defendant’s appearance. USA also advises the Court as to this Defendant’s alleged ties to an
international criminal syndicate.
         Defense counsel argued why the Defendant should be released and proffers conditions of release.
Defense advises Defendant’s passport is expired. Defense argues Defendant’s family is here and ensure
he is not a flight risk. Defense presents rebuttal arguments to USA’s allegations.
         USA presents reply arguments to Defense response.
         U. S. Pretrial Services Officer, Erica Helms addressed the Court regarding Defendant’s prior
history.
        The Court ordered:
            1. The Court will take the matter under advisement and make a ruling after further review of
               the materials submitted.
            2. Defendant shall be detained by the U.S. Marshal until further order of the Court.


                            FTR/R‐326              Time: 3:03 p.m. – 4:48 p.m.                    Page 1
